IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-20,657-11


ANTHONY DEWAYNE MARSH, Relator

v.

DALLAS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. F86-97782-S & F86-97784-S IN THE 282ND DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed two 11.07 applications for writs of habeas
corpus in the 282nd Judicial District Court of Dallas County on September 27, 2007, that more than
35 days have elapsed, and that the applications have not yet been forwarded to this Court.  He also
alleges that the district judge entered orders designating issues on November 9, 2007.
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Dallas County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus applications; submitting copies of timely filed orders which designate issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the
nature of the claims asserted in the applications filed by Relator are such that the claims are not
cognizable under Tex. Code Crim. Proc. art 11.07, § 3; or stating that Relator has not filed 
applications for writs of habeas corpus in Dallas County.  The district clerk shall also supplement
the record with information as to when the State was served with copies of the 11.07 applications. 
This application for leave to file a writ of mandamus shall be held in abeyance until the respondent
has submitted the appropriate response.  Such response shall be submitted within 30 days of the date
of this order.


Filed: March 18, 2009
Do not publish